REASONS FOR ALLOWANCE
Claims 1-9, 13, 17, 24-25, 31-32, 38, 40, 46, 48, 60 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a compound having Formula (I), an enantiomer of Formula (I), a compound that is reactive with a hydride to produce a compound having Formula (I) (or enantiomer)  where formula (I) is 
    PNG
    media_image1.png
    102
    169
    media_image1.png
    Greyscale
 where R3 and R3’ are H, R4 and R4’ are an alkyl and R5 and R5’ are an aryl or heteroaryl.
Claim 48 is a compound having a chemical formula (V) (or enantiomer) where chemical formula (V) is 
    PNG
    media_image2.png
    145
    203
    media_image2.png
    Greyscale
 where R3 and R3’ are H, R4 and R4’ are an alkyl and R5 and R5’ are an aryl or heteroaryl.
Claims 2-9, 13, 17, 24-25, 31-32, 38, 40, 46, 60 depend from claims 1 and 48 and therefore contain the same limitations.
The present claims are allowable over the closest prior art, namely Kang (WO 2016/040479), Forster, Zeitschrift für Naturforschung B, Volume 67 , Issue 8, pg. 765-773, Adams, Angew. Chem. Int. Ed. 2017, 56, 6268-6271, Chong, Angew. Chem. Int. Ed. 2014, 53, 3342-3346 (present on the IDS of 7/30/2020), Burck, J. Am. Chem. Soc. 2006, 128, 3946-3955 (present on the IDS of 7/30/2020).
Kang teaches heterocyclic phosphines including 
    PNG
    media_image3.png
    121
    167
    media_image3.png
    Greyscale
(pg. 54). This heterocycle has chiral moieties which fall in the scope of the claimed R3, R4, and R5 groups. However, the heterocycle of Kang does not have a carbon-carbon double bond in the heterocycle as required by claim 1. No motivation is provided to use a carbon carbon double bond containing heterocycle instead of the saturated heterocycle.
Forster teaches chiral diazaphospholene compounds including 
    PNG
    media_image4.png
    71
    64
    media_image4.png
    Greyscale
 where R* is (S)-1-cyclohexyl-ethyl (Scheme 2). Forster differs from the claimed compound in that the claims require an aryl group to be present and Forster contains cyclohexyl groups. No motivation is present to use an aryl group instead of a cyclohexyl group.
Adams, Chong and Burck teach diazaphospholene compounds having the structure 
    PNG
    media_image5.png
    51
    79
    media_image5.png
    Greyscale
. The diazaphospholene compounds of Adams, Chong and Burck fall outside the scope of the claimed compounds because the diazaphospholene compounds of Adams, Chong and Burck are not chiral and do not contain any aryl groups. No motivation is present to use an aryl group.

Because the limitations of claims 1 and 48 are not found in the prior art, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ROBERT C BOYLE/Primary Examiner, Art Unit 1764